DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations regarding the lock including a rupturable tab in claim 2, a removable tab in claim 4, an inner cap coupled to the cap in claim 6, a mechanical closure in claim 9, a gripper in claim 10, a first aperture coupled to the cap in claim 11, a removable thread mismatch segment in claim 12, a twist knob with a stem in claim 13, a locking arm in claim 16, a bag that houses a container in claim 17, an elastomeric material in the cap in claim 19, a rotatable knob in claim 20, a removable tab with a groove in claim 22, a tamper evident ring in claims 24 and 25, one or more inwardly biased cantilever arms in claim 27, a gripper on the cap in claim 28, a biasing element in claim 29, a rotatable knob in claim 31, a compartment disposed in the cap in claim 32, a threaded ring in claims 33 and 34, a frangible area in claim 35, a frangible seal in claim 36, and inner and outer rings in claim 37. 
The closest prior arts are Pierson (US PN 5,520,305), Markowitz (US PN 3,462,045), Schickendanz (US PN 3,926,327), Hidding (US PN 4,821,913), and Vitale (US PN 4,576,315). None of the prior arts teach the claimed invention as recited. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed. Therefore, claims 2, 4-7, 9-14, 16- 20, and 22-37 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Vishal Pancholi/Primary Examiner, Art Unit 3754